Citation Nr: 0704646	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to November 9, 2005.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since November 9, 2005. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that continued a 10 percent rating for 
PTSD.

By a March 2003 rating decision, the RO assigned a 50 percent 
rating for PTSD, effective from the March 13, 2001 date of 
service connection.  In May 2003, the veteran perfected his 
appeal.  

In February 2005, the Board remanded the matter on appeal to 
the RO for additional development.  Thereafter, by a December 
2005 rating decision, the RO increased the disability 
evaluation for PTSD to 70 percent, effective November 9, 
2005, the date of the most recent VA compensation and pension 
(C&P) examination.  

Because higher evaluations for PTSD are available during the 
periods both prior to and since November 9, 2005, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, a claim for increase, for each period, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the Board has re-characterized the appeal as 
encompassing the two issues on the title page.

In a December 2006 informal hearing presentation, the 
veteran's representative raised the issue of entitlement to a 
total disability evaluation due to individual unemployability 
(TDIU).  As the RO has not adjudicated this matter, it is not 
properly before the Board, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to March 6, 2002, the veteran's PTSD was manifested 
by anxiety, depression, intrusive memories, flashbacks, 
feelings of estrangement from others, sleep disturbances, 
irritability, angry outbursts, exaggerated startle response, 
and survivor's guilt; collectively these symptoms are 
indicative of no more than occupational and social impairment 
with reduced reliability and productivity.

2.  Since March 6, 2002, the veteran's PTSD has been 
manifested by daily intrusive thoughts, irritability with 
outbursts of anger, nightmares, physiological reactivity, 
restricted range of affect, sleep disturbance, anxiety, 
depression, social isolation, exaggerated startle response, 
hypervigilance, avoidance behavior, obsessive behavior, 
alcohol problems secondary to PTSD, impaired memory and 
concentration, disturbance in work function, and suicidal 
ideation; collectively these symptoms are indicative of no 
more than occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD prior to March 6, 2002 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 
(2006).

2.  The criteria for a rating of 70 percent, but no higher, 
for PTSD, since March 6, 2002, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in February 2003 and April 2005 which asked him 
to submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claim for an 
increased rating.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Although the RO did not provide 
adequate VCAA notice to the veteran prior to promulgation of 
the January 2002 rating action, the notice provided to the 
veteran in the April 2005 letter was pursuant to the Board's 
February 2005 remand and prior to readjudication and 
recertification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.
 
With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim.  The RO, on 
its own initiative as well as pursuant to the Board's remand, 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
veteran's claim.   The RO has obtained VA medical records and 
has  arranged for the veteran to undergo QTC contract 
psychiatric examination in November 2001 and VA PTSD 
examination in November 2005; reports of those examinations 
are of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing records 
pertinent to the claim on appeal that needs to be obtained.

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  With respect to the grant of an increased rating 
for PTSD, the agency of original jurisdiction will be 
responsible for addressing any VCAA notice defect with 
respect to the effective date element when effectuating the 
award.  Therefore, the Board finds that the veteran has not 
been prejudiced in the Board's favorable adjudication of his 
appeal. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Background

A February 2001 VA mental health clinic record reflects that 
the veteran complained of chronic anxiety, depression, and 
angry outbursts since discharge from service.  He worked as a 
police office, had five children, and was divorced.  He had 
sleep disturbances with dreams of combat, intrusive memories 
of war experiences, feelings of estrangement from others, 
exaggerated startle response, hypervigilance, survivor guilt, 
avoidance of anything that would arouse memories of traumatic 
events, depression with tearfulness when recalling traumatic 
events, and anxiety.  On mental status examination, the 
veteran was casually dressed and appeared his stated age.  He 
related in an anxious manner, mood was depressed, and affect 
was constricted.  His thought process was logical and goal-
oriented, content was generally appropriate with intermittent 
preoccupation with traumatic memories.  Concentration was 
intermittently impaired.  Abstract thinking and memory were 
unimpaired.  Judgment was good.  Insight was limited.  No 
suicidal or homicidal ideations.  The diagnosis was PTSD, 
chronic and severe.  A GAF score of 50 was assigned for the 
current and past year.  

VA treatment records from March 2001 to August 2001 reflect 
that the veteran chose to socially isolate himself to 
minimize stress.  He avoided anything that may evoke memories 
of his war experience, to include attending ceremonies for 
Memorial Day, but then he felt guilty.  

An October 2001 VA treatment record reflects that the veteran 
had marked exacerbation of PTSD symptoms, especially 
intrusive memories, irritability and isolation.  

A November 2001 QTC psychiatric examination report reflects 
that the veteran  had "bad memories," occasional feelings 
of depression, and poor sleep.  The veteran stated he enjoyed 
his work at the police department and he got along well with 
his peers and supervisors.  His experience in Vietnam had no 
adverse effect to perform his work.  He stated that he 
divorced his wife after "she nagged [him] for twenty-three 
years."  He used alcohol in moderation, up to three drinks 
so he could relax and sleep.  On mental status examination, 
the veteran was in good physical health and no distress.  He 
was slightly anxious, alert, oriented, his speech was 
coherent, and his affect was congruent to mood.  The examiner 
noted no paranoia, no suicidal or homicidal ideation, no 
obsessive thinking, and no hallucinations or delusions.  His 
memory was intact.  He showed good capacity for impulse 
control.  Judgment was good and insight was fair.  The 
diagnosis was PTSD, mild, with occasional flashbacks of 
comrades and himself under fire in Vietnam.  A GAF of 60 was 
assigned.  

A March 6, 2002 VA psychology record reflects that the 
veteran was referred to the National Center for PTSD (NCPTSD) 
for evaluation of increased PTSD symptoms.  The examiner 
noted that the veteran's symptoms included: intrusive 
thoughts, nightmares, psychological distress upon exposure to 
reminder of the trauma, physiological reactivity upon 
exposure to reminder (e.g. flushing, muscle tension), 
avoidance, diminished interested or participation in 
activities, estrangement (more of a loner now), and 
restricted range of affect ("flat").  Hyperarousal symptoms 
included sleep disturbance, irritability and history of 
physical aggression when angry (putting his fist through 
walls), some concentration problems, hypervigilance (prefers 
to sit "in corners,', tries to be "aware of who is around 
him"), exaggerated startle response, and survivors guilt.  
The veteran was employed full time as a desk sergeant, as he 
requested a desk job.  He was satisfied with this position 
and only reported occasional problems with 
concentration/distraction.  He lived alone and felt 
distressed about his estrangement from his children.  As to 
mental status, the veteran's attire was casual and grooming 
was good.  His mood was slightly anxious and his affect was 
congruent.  Insight and judgment were fair to good.  

Beginning on April 3, 2002, the veteran underwent a series of 
VA PTSD assessments by the NCPTSD to include diagnostic 
interviews and the administration of psychometric testing.  
The individual findings from the month of April 2002 were 
incorporated into a final Report of Psychological Assessment 
dated May 31, 2002.  

The May 2002 VA NCPTSD report included the findings from the 
March 6, 2002 psychology record noted above.  The VA 
psychologist reported that the veteran drank Jack Daniels 
whiskey, five to seven nights per week alone at home.  He 
used alcohol to relax and sleep, and admitted that he had 
been drinking more than he would like.  Throughout the 
assessment process, the veteran's mood was slightly anxious 
and depressed and he became tearful when discussing traumatic 
events.  He denied current suicidal or homicidal ideation.  
He thought about his Vietnam combat experience several times 
a week and experienced considerable distress such that he had 
difficulty dismissing memories and his activities (i.e. tasks 
at work) were disrupted.  He would think for hours on end and 
even talk to himself because he became so engrossed in the 
memories.  He avoided thoughts, feelings and conversations 
associated with Vietnam on a daily basis.  He avoided certain 
work colleagues who were Vietnam veterans.  He felt distant 
from other people, did not want to get close to other people 
out of fear of losing them, had few friends, and was 
alienated from most of his family.  He felt emotionally numb.  
He had problems falling or staying asleep.  He had 
difficulties with irritability and anger several times a week 
and often found himself having to suppress his rage at petty 
irritations.  He had difficulty concentrating at work, 
especially when he worried about making careless mistakes.  

The examiner stated that the results of the evaluation 
suggested that the veteran met the DSM-IV criteria for 
current alcohol dependence and it appeared that he drank to 
alleviate his sleep problems and to dampen his chronic PTSD-
related distress.  The diagnosis was PTSD, chronic, and 
alcohol dependence without physiological dependence.  A GAF 
of 55 was assigned.  

An August 2002 VA treatment record reflects that the veteran 
continued to isolate as a way to reduce stress and because of 
his poor tolerance due to severe PTSD symptoms.  A GAF of 40 
was assigned.  

By a March 2003 rating decision, the RO granted a 50 percent 
rating for PTSD, effective from March 13, 2001, the original 
effective date of service connection.  

A November 2005 VA PTSD examination report reflects that the 
veteran was experiencing very severe work problems.  The 
examiner stated that the veteran had, in addition to PTSD, a 
severe alcohol problem, which was secondary to his PTSD.  The 
veteran began to drink to suppress symptoms of PTSD, and then 
his drinking intensified during the 1980s when his marriage 
broke up.  At the present, he drinks a pint of Jack Daniels 
on a daily basis.  The examiner again emphasized that the 
veteran's drinking was secondary to his PTSD, and his 
drinking was profoundly affecting his job.  The veteran 
reported that he was useless for the first several hours at 
work.  He cannot remember things, becomes confused, becomes 
unable to do simple tasks, and frequently asks others to 
perform his tasks.  The examiner commented that the veteran 
is having very substantial memory problems with this level of 
drinking and thus suffers from a substance-induced persisting 
dementia.  Most of the problems with the veteran's work stems 
from his memory and concentration problems, which is due to 
his alcoholism, which is due to his PTSD.  Socially, the 
veteran is psychologically isolated.  The veteran stated that 
he had one close friend who he sees yearly, and besides his 
fellow officers, his only other significant social contact is 
when he goes to a dance club.  He does not date and will not 
go out with people he meets at the dance club.  The veteran 
is not in current treatment.  
 
On mental status examination, the examiner commented that the 
veteran was in a very compromised position and that his PTSD 
was quite problematic.  The veteran had intrusive thoughts on 
a daily basis and nightmares several times a year.  He 
becomes intensely upset, both psychologically and 
physiologically (upset stomach) when he is reminded of 
Vietnam.  He avoids the news, was distant from people, had 
social constriction, and had tremendous numbing of general 
responsiveness.  He isolated himself from intimate 
relationships, could not express loving feelings, and his 
children told him that he showed them no affection.  The 
veteran's attempt to deal with his PTSD has resulted in very 
substantial alcoholism, leading to his memory impairment.  He 
had difficulty learning new information, recalling 
information previously learned, and had a disturbance in 
executive functioning, as was clearly evident in his work 
performance.  Although he only lost 8 or 9 days of work a 
year, he was simply not functioning on the job. The veteran 
was quite depressed and had suicidal ideations.  He had 
feelings of sadness virtually all the time and crying spells 
several times a month.  He was irritable and depressed and no 
longer did activities he formerly loved.  The examiner 
commented that the veteran's condition was much worse then in 
2001.  He stated that the veteran could manage activities of 
daily living.  He assigned a GAF score of 40 due to major 
impairments in multiple areas including work, family 
relationships, judgment, thinking, and mood.  Additionally, 
the examiner commented that the veteran's suicidal ideations 
represented significant depression.

By a December 2005 rating decision, the RO granted a 70 
percent rating, effective November 9, 2005.
 
III.  Analysis

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting  
from a service-connected disability.  38 U.S.C.A. § 1155; 38  
C.F.R. Part 4.  Where there is a question as to which of two  
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates  
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where  
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including   
employment. 38 C.F.R. § 4.10 (2006).  If there is a question 
as to which evaluation to apply to the veteran's disability,  
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006). 

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The ratings for the veteran's PTSD have been assigned 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
However, a General Rating formula for  evaluating psychiatric 
impairment other than eating disorders contains the actual 
rating criteria for evaluating the veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-  
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective  
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation, or 
own name.

The Board has considered all the evidence of record in light 
of the criteria noted above, and finds that the veteran's 
service-connected PTSD prior to March 6, 2002 is 
appropriately compensated at 50 percent; however, since March 
6, 2002, the veteran's PTSD symptoms more nearly approximate 
the criteria for a 70 percent rating.  See 38 C.F.R. § 4.7 
(2006).    

During the period prior to March 6, 2002,  the veteran's PTSD 
symptoms were manifested by anxiety, depression, intrusive 
memories, flashbacks, feelings of estrangement from others, 
sleep disturbances, irritability, angry outbursts, 
exaggerated startle response, and survivor's guilt; 
collectively these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity. 

As noted above, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, due to certain symptoms;  however, the Board finds 
that those delineated symptoms were not characteristics of 
the veteran's disability prior to March 6, 2002.  The 
veteran's PTSD was not found to manifest symptoms, in 
particular, of: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; or neglect of personal 
appearance and hygiene.  While there is evidence of some 
impaired impulse control, in sum, a rating of more than 50 
percent for the period prior to March 6, 2002 is not 
warranted.

The Board also finds that no GAF scores assigned prior to 
March 6, 2002 provide a basis for assignment of a rating in 
excess of 50 percent.  According to the Fourth Edition of the 
American Psychiatric Association's  Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV), the GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question  that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996);  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  

The veteran was assigned GAF scores of 50 in February 2001 
and 60 in November 2001.   Per the DSM-IV, (e.g., suicidal 
ideation,  severe obsessional rituals, frequent shoplifter) 
or any  serious impairment in social, occupational, or school  
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is indicative of only moderate symptoms (e.g.,  
flat affect and circumstantial speech, occasional panic  
attacks) or moderate difficulty in social, occupational, or  
school functioning (e.g., few friends, conflicts with peers  
or co-workers).  

Given the foregoing, the Board notes that the GAF score of 
50, in February 2001, appears consistent with the level of 
impairment contemplated in the 50 percent rating, and that 
the GAF score of 60, in November 2001, is indicative of even 
less impairment.  Clearly, then, neither of these scores 
provide any basis for more than a 50 percent rating prior to 
March 6, 2002.

The Board finds, however, that since March 6, 2002, the 
veteran's PTSD symptoms met the criteria to warrant assigning 
a 70 percent disability rating. 

Collectively, the evidence reflects that, since March 6, 
2002, the veteran's PTSD has been manifested by increased 
irritability with outbursts of anger, daily intrusive 
thoughts, physiological reactivity, restricted range of 
affect, chronic sleep disturbance, anxiety, significant 
depression, social isolation, exaggerated startle response, 
hypervigilance, avoidance behavior, obsessive behavior, 
alcohol problems secondary to PTSD, impaired memory and 
concentration, disturbance in work function, and suicidal 
ideation. The Board finds that this symptomatology more 
nearly reflects occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships

In granting a rating to 70 percent from March 6, 2002, for 
the veteran's PTSD, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board finds, however, that the veteran's psychiatric 
symptoms have not, at any point since March 6, 2002, met the 
criteria for the maximum, 100 percent, rating. As noted 
above, a 100 percent rating requires total occupational and 
social impairment due to certain symptoms; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's disability.  In this respect, the veteran 
has not been found to have grossly inappropriate behavior; 
persistent delusions or hallucinations, persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  

Moreover, given the symptoms shown, the GAF of 55 assigned in 
May 2002 and the GAF of 40 assigned in August 2002 and 
November 2005, alone, provide no basis for a higher rating.  
While the GAF score of 55 appears to reflects less impairment 
than is contemplated by a 70 percent rating, the scores of 40 
appear more consistent with the veteran's current level of 
disability.  According to the DSM-IV, a GAF score of 31 to 40 
is indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  Thus, the GAF scores of 40, when considered with 
the veteran's reported symptoms and other objective clinical 
findings, indicates that the veteran's PTSD results in no 
more impairment than is contemplated by the current 70 
percent rating.

Thus, for all the foregoing reasons, the Board concludes that 
a 70 percent, but no higher, rating for PTSD is warranted for 
the period since March 6, 2002.


	(CONTINUED ON NEXT PAGE)



ORDER

For the period prior to March 6, 2002, a rating in excess of 
50 percent for PTSD is denied.

A 70 percent rating, but no higher, is granted for PTSD since 
March 6, 2002,  subject to the laws and regulations governing 
the payment of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


